Citation Nr: 1810423	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-13 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Z. Sahraie., Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from January 1998 to July 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Jurisdiction over the appeal has been transferred to the St. Petersburg, Florida RO.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).

The Veteran last underwent a VA PTSD examination in February 2014.  In a January 2018 submission, through his representative, the Veteran indicated his condition "is getting worse and is now more closely approximating the criteria for a 70 percent evaluation with...panic attacks, unstable job situation, moving from one job to another for shorter periods of time, now daily alcohol use and loss of interest in any kind of outside activity and social isolation."  The Board notes, however, that the record does not reflect significant psychiatric treatment sought or received since the February 2014 VA examination.  As such, the Board finds a new examination is warranted, to explore the current nature and severity of the Veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1. Give the Veteran an opportunity to identify any outstanding pertinent treatment records, VA or private, related to his psychiatric disorder, that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

2. After the above development has been completed, schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his service-connected PTSD.  The electronic file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail in accordance with VA rating criteria.

3. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




